17 F.3d 1435NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
UNITED STATES of America, Plaintiff-Appellee,v.Thomas Junior SHIELDS, Defendant-Appellant.
No. 93-6779.
United States Court of Appeals, Fourth Circuit.
Jan. 10, 1994.

Appeal from the United States District Court for the Middle District of North Carolin, at Durham.  Frank W. Bullock, Jr., Chief District Judge.  (CR-89-26-D, CA-92-106).
Thomas Junior Shields, appellant pro se.
Lisa Blue Boggs, Asst. U.S. Atty., Greensboro, NC, for appellee.
M.D.N.C.
AFFIRMED.
Before HALL and NIEMEYER, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his Fed.R.Crim.P. 60(b) motion.*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Shields, No. CR-89-26-D, CA-92-106 (M.D.N.C. June 17, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.



*
 Appellant's motion for reconsideration did not toll the appeal period because it was properly construed as a Fed.R.Civ.P. 60(b) motion.   See Dove c. CODESCO, 569 F.2d 807 (4th Cir.1978).  Accordingly, Appellant's notice of appeal only brings up the order denying the Rule 60(b) motion and did not perfect an appeal of the order dismissing Appellant's 28 U.S.C. Sec. 2255 (1988) motion